Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Status of Claims
This action is in reply to the RCE filed on 24th of November 2021.
Claim 5 was cancelled.
Claims 1, 6, 13, and 14 were amended. 
102 rejection was previously withdrawn. 
Claims 1-4, 6-10, 12-18, and 20 are currently pending and have been examined.

Response to Arguments
Applicant's arguments regarding 101 and related PTAB decisions were carefully considered but not persuasive. First of all, PTAB decisions are not binding. Secondly, the examiner was not convinced with applicant’s amendments was not enough to overcome the 101 rejection. 
With regard to the amended limitations of claims 1 and 13, “…accessing a datapoint for each of the corresponding profiles, each datapoint representing a standard for the corresponding data attribute computed from historical transaction records of the cardholder, the merchant and the identified device, the historical transaction records being takin within at least one pre-defined time period;  assessing whether deviation of the real-time transaction data from each datapoint exceeds a corresponding threshold, the assessment of deviation from each datapoint including a determination of whether addition of the real-time transaction data to the datapoint exceeds the corresponding threshold within the pre-defined time period…” The Examiner respectfully disagrees that adding this to previous independent claims will overcome the 101 rejection. The added limitations merely further defined the “transaction data” and “assessment of deviation”, however the examiner is unclear where the technological improvement is. Therefore, the examiner will 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4, 6-10, 12-18, and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. The claim recites abstract idea of organizing human activities. This judicial exception is not integrated into a practical application and the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Analysis
First of all, claims are directed to one or more of the following statutory categories: a process, a machine, a manufacture, and a composition of matter. For claim 1, the claim recites an abstract idea of transaction fraud vetting where it involves: using the received data, matching the transaction data to corresponding profiles of the cardholder, the merchant and the identified device, each of the corresponding profiles including a data attribute, the corresponding profiles being included in an applied fraud model that also includes at least one artificial intelligence classifier constructed according to one of: a neural network, case based reasoning, a decision tree, a genetic algorithm, fussy loci, and rules and constraints; compute…at least one supplemental fraud score using the corresponding at least one artificial intelligence classifier; accessing a datapoint for each of the corresponding profiles, each datapoint representing a standard for the corresponding data attribute computed from historical transaction records of the cardholder, the merchant and the identified device, the historical transaction records being takin within at least one pre-defined time period;  assessing whether deviation of the real-time transaction data from each datapoint exceeds a corresponding threshold, the assessment of deviation from each datapoint including a determination of whether addition of the real-time transaction data to the datapoint exceeds the corresponding threshold within the pre-defined time period;  incrementing a transaction risk corresponding to the transaction record for each deviation from one of the datapoints that exceeds the corresponding threshold; and outputting a fraud score based at least in part on the transaction risk; and computing…a final fraud score using a weighted summation based on the fraud score of the corresponding profiles and the at least one supplemental fraud score. This is an abstract idea of a certain method of organizing human activity, since it recites a fundamental economic principle, commercial interactions, and mathematical calculations, namely mitigating commercial transaction risk using computed supplemental fraud score and final fraud score.  Besides reciting the abstract idea, the remaining claim limitations recite generic computer components (e.g. processors).
This recited abstract idea is not integrated into a practical application. In particular, the claim only recites generic computer components (e.g. processors) to receive/access/output data (extra-solution activities) and perform the abstract idea mentioned above. The additional elements (e.g. processors) are recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using generic computer components or merely uses a computer as a tool to perform the abstract idea. Accordingly, this additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore, the claim is directed to an abstract idea. (Regarding extra-solution activities, please see at least MPEP 2016.05(g): CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375 (Fed. Cir. 2011); buySafe, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014); OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015); Ultramercial, Inc. v. Hulu, LLC, 772 F.3D 709, 715 (Fed. Cir. 2014); Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55 (Fed. Cir. 2016); Intellectual Ventures I LLC v. Erie Indem. Co., 850 F.3d 1315, 1328-29 (Fed. Cir. 2017), Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93).
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements - (e.g. communication beacon, mobile electronic device,  amount to no more than mere instructions to apply the abstract idea using generic computer components or merely uses a computer as a tool to perform the abstract idea. In conclusion, merely “applying” the exception using generic computer components cannot provide an inventive concept. Therefore, the claim is not patent eligible under 35 USC 101. 
Also the insignificant extra-solution activities mentioned above were re-evaluated in step 2B. The limitations do not amount to significantly more than the abstract idea because the courts found receiving/accessing/outputting data to be well understood, routine, and conventional activities. (See at least MPEP 2016.05(g): CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375 (Fed. Cir. 2011); buySafe, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014); OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015); Ultramercial, Inc. v. Hulu, LLC, 772 F.3D 709, 715 (Fed. Cir. 2014); Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55 (Fed. Cir. 2016); Intellectual Ventures I LLC v. Erie Indem. Co., 850 F.3d 1315, 1328-29 (Fed. Cir. 2017), Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93). Thus again, claims were not patent eligible under 35 USC 101.
Similar arguments can be extended to independent claim 13 and dependent claim 4.
Dependent claims 2-3, 6-10, 12 and 14-18, and 20 are further define the abstract idea and/or further define using extra-solution activities to implement the abstract idea that are present in independent claims 1 and 13 thus correspond to a fundamental economic principle and commercial interactions as presented above. Claims 2, 6, 8, 9, 14, 16, 17, and 20 further define the abstract idea of its above depended independent claims. For amended claim 6 and 14, applicant amended the claims to recite “…the assessment of deviation including accessing a velocity count computed from the corresponding historical transaction records and configured to increment to provide the determination of whether addition of the real-time transaction data to the datapoint exceeds the corresponding threshold within the pre-defined time period…” This merely further defined the “the assessment of deviation” recited in the independent claims. Merely further defining the abstract idea itself cannot integrate the abstract idea into practical application or make it significantly more. Claim 3 describes the extra-solution activity of updating the database. Claims 7 and 15 describes the using computing technology to receive and determine transaction risk in parallel using fraud model. Claims 10 and 18 describes using computer technology to 






















Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD CHANG whose telephone number is (571)270-3092.  The examiner can normally be reached on M - F, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata (Pinky) Boveja can be reached on 5712728105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EDWARD CHANG/Primary Examiner, Art Unit 3696                                                                                                                                                                                                        12/04/2021